Citation Nr: 0943755	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  05-17 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for residuals of frostbite 
of the right foot.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The Veteran served on active duty from March 1953 to March 
1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  In this decision the RO granted service 
connection for frozen feet of the left lower extremity and 
denied the Veteran's application to reopen a claim of 
entitlement to service connection for frozen feet of the 
right lower extremity.  This latter matter was previously 
before the Board in November 2006 at which time the Board 
reopened the Veteran's claim of entitlement to service 
connection for residuals of frostbite, right foot, and 
remanded the underlying claim of entitlement to service 
connection for additional development.  The matter is now 
once again before the Board.


FINDINGS OF FACT

1.  The Veteran was exposed to cold temperatures during 
service, and developed discomfort in his right foot.

2.  Current right mild peripheral neuritis, onychomycosis 
involving the right great toenail, and residual cold 
hypersensitivity, right foot, are reasonably attributable to 
cold exposure and cold injury during service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, mild 
peripheral neuritis, onychomycosis involving the right great 
toenail, and residual cold hypersensitivity, right foot, were 
incurred in service as residuals of frostbite injury of the 
right foot.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159.  In this case, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.

II.  Facts

Service treatment records consist of photocopies of what 
appear to be fire-damaged records.  These records show that 
the Veteran was hospitalized in December 1954 for 
approximately five days for frostbite, left foot, 1st degree.  
The records note that after coming in from the field the 
Veteran noticed swelling, coldness and numbness involving his 
left foot.  He reported a similar incident one year earlier.  
It was also noted that the "same picture developed" one 
months earlier, in November 1954, at which time the Veteran 
was treated at an aid station where he was given pills and 
advised to massage and soak the foot in hot water.  He 
reportedly returned to duty following this treatment and did 
not see a Medical Officer, although his foot was definitely 
swollen.  Examination of the left foot in December 1954 
revealed edema and tenderness.  There was no evidence of 
circulatory changes.  The Veteran was treated with penicillin 
and bed rest.  He was given limited duty for 5 months.  

The Veteran had a normal clinical evaluation of his feet at 
his separation examination in March 1955.  He noted on a 
Report of Medical History at separation that he had been 
hospitalized at a 2nd field hospital in Germany for frostbite 
of the "feet".

In July 1987, the Veteran filed a claim for service 
connection for frostbite.  His claim included frostbite of 
the hands and feet.  

In a statement (VA Form 21-4138) dated in July 1987, the 
Veteran reported that he had been treated by a Dr. H.R., for 
various ailments since 1950.  He explained that although this 
doctor never prescribed any specific treatment for residuals 
of frostbite, he was aware of his frostbite residuals 
including swelling, scaling and tenderness of his hands and 
feet.

In November 1987, the RO informed the Veteran in writing that 
his service connection claim was being disallowed.  

Private medical records show that the Veteran received 
private medical treatment in May 2004 for complaints of sore 
toes, especially his big toes.  The Veteran reported 
longstanding deformity of his nail plates with the most 
involved nail plate being deformed and longer than the rest 
and that it was first noted following injury approximately 45 
years earlier.  He was also noted to have onychomycosis, 
severe trophic changes to the right hallux nail plate 
secondary to trauma and diabetic foot disease.  

In July 2004, the Veteran filed to reopen his claim of 
service connection for residuals of frostbite to both feet.  
He said he had been hospitalized in an Army hospital for 
approximately two months because of frostbite.  

The Veteran reported at a cold injury examination in January 
2005 that he and approximately 10 to 15 fellow servicemen 
experienced cold injury problems in service in December 1954 
in Munich, Germany, due to extreme cold exposure.  He 
remarked that he had been hospitalized for 2 months.  He 
reported residual pain from the injury as well as numbness 
and tingling and sensitivity to cold.  He also reported 
arthritis in the affected area.  Occupationally, the Veteran 
said that he had worked as in inspector for 20 to 25 years 
after service before retiring in 1982.  He said his feet used 
to swell at work after standing for long periods of time.  He 
denied arthritic symptoms involving his feet.  Foot x-rays 
revealed hammer toe deformities of the 3rd, 4th and 5th digits 
bilaterally.  The Veteran was diagnosed as having frozen 
bilateral feet, in 1954, during service, by history.  The 
examiner noted that the Veteran's available service medical 
records revealed only frostbite, left foot, first-degree.  He 
said there was residual cold hypersensitivity of both feet 
since "1951" on and off by history.  He also diagnosed the 
Veteran as having mild peripheral neuritis involving both 
feet which was as likely as not related to frozen feet during 
service.  Lastly, the examiner diagnosed the Veteran as 
having onychomycosis involving both great toenails which was 
as likely as not related to frozen feet during service.  

In a private statement dated in May 2005, Rick Siegel, 
D.P.M., reported that the Veteran apparently suffered a 
frostbite injury while in service to both feet.  He stated 
his belief that the deformity of his right great toe was 
related to his injury in service.  

In written argument in October 2008, the Veteran's 
representative pointed out that although the service 
treatment records indicate treatment for the left foot only, 
his service treatment records were partially destroyed in a 
fire in 1973 at the National Personnel Records center.  He 
asked that the Veteran be afforded the benefit-of-the-doubt 
in this case and that his claim be granted.  

In an addendum opinion in February 2009, the January 2005 VA 
examiner stated that he reviewed the Veteran's claims file 
and that his diagnoses included mild peripheral neuritis, 
onychomycosis involving the great toenail, and residual cold 
hypersensitivity of both feet.  He reported the Veteran's 
history of frostbite to both feet during service and opined 
that the Veteran's current right and left foot conditions as 
noted above were at least as likely as not related to his 
active service.  

III.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Such a determination requires a finding of 
a current disability that is related to an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  That 
an injury occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2009). Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

With respect to the first element of Hickson, that there be 
medical evidence of a current disability, the veteran 
currently has residuals of frostbite to his right foot, 
identified by a VA examiner in January 2005 and February 2009 
as mild peripheral neuritis, onychomycosis involving the 
great right toenail, and cold hypersensitivity of the right 
foot.  Thus, the first requirement of Hickson has been met.

As far as the second requirement, that there be evidence of a 
disease or injury incurred in or aggravated by service, the 
Veteran asserts that he was treated and hospitalized in 
service for frostbite to both feet.  The law provides that 
the Veteran is competent to provide testimony concerning 
factual matters of which he has first hand knowledge, such as 
being outside in cold weather, and experiencing numbness, 
swelling, and coldness in both feet.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. 
App. 362 (2005).  With that said, the credibility of the 
Veteran's statements regarding treatment for both feet in 
service is called into question in light of the service 
treatment records showing treatment for frostbite of the left 
foot only.  These records do not document complaints or 
reflect treatment for frostbite of the right foot.  Moreover, 
the Veteran's March 1955 separation examination report shows 
a normal clinical evaluation of the lower extremities and 
feet.

The above notwithstanding, consideration must be given to the 
Veteran's representative's written assertion in October 2008 
that the Veteran's service treatment records were partially 
destroyed by a fire at the NPRC in 1973 and of VA's 
heightened duty to explain its findings and conclusions and 
to consider carefully the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  It is fairly 
apparent when reviewing the photocopies of the Veteran's 
service treatment records that they were damaged by fire and 
that some records may have been completely destroyed and 
unavailable for review.  This possibility is bolstered by 
notations in the December 1954 treatment records of prior 
treatment for the same symptoms.  More specifically, there is 
a December 1954 outpatient record which notes that the 
Veteran experienced the same symptoms one year earlier after 
field work with the swelling lasting for one week.  This 
record goes on to report that the "same picture" developed 
one month earlier, in November 1954, at which time the 
Veteran was treated at an aid station with pills and 
instructions to massage the foot and immerse the foot in hot 
water.  According to this record, the Veteran returned to 
duty at that time and did not see a Medical Officer, although 
his foot was definitely swollen.  Despite these notations in 
the service treatment records of prior complaints and 
treatment for frostbite, the available service treatment 
records do not show such complaints or treatment.

In addition, there is the Report of Medical History at 
separation in March 1955 at which time the Veteran reported 
that he had been hospitalized at the 2nd field hospital in 
Munich, Germany, for frostbite in "feet".  

Based on the foregoing, and resolving all reasonable doubt in 
favor of the Veteran as to the second element of Hickson, the 
Board finds that the Veteran did sustain frostbite injury to 
his right foot in service.  38 C.F.R. § 3.102.

Regarding the third and final element outlined in Hickson, 
i.e., medical evidence of a nexus between the claimed in-
service disease or injury and the current disability, the 
available medical evidence supports the Veteran's claim.  
This evidence includes the January 2005 VA examiner's opinion 
that the Veteran had residual cold hypersensitivity of both 
feet, off and on, since "1951".  While this year predates 
the Veteran's active duty service, the examiner went on to 
opine that the Veteran's mild neuritis involving both feet 
and onychomycosis involving both great toenails were as 
likely as not related to his frozen feet in service.  In an 
addendum opinion in February 2009, this same examiner relayed 
the Veteran's reported history of frostbite to both feet in 
service and opined that his conditions of mild peripheral 
neuritis, onychomycosis involving the great toenail, and 
residual cold hypersensitivity, both feet, were at least as 
likely as not related to his active duty service.  There is 
also the private opinion of Rick Seigel, D. P. M. who stated 
that the Veteran apparently suffered a frostbite injury to 
both feet in service and that the deformity of his right 
great toe was related to his injury in service.  While these 
opinions admittedly lack supportive rationale, they are based 
on a review of the Veteran's claims file and examination of 
the Veteran.  With this in mind and the lack of any medical 
evidence to the contrary, and by resolving all reasonable 
doubt in favor of the Veteran, the Board finds that the 
requirements for establishing service connection for 
frostbite residuals of the right foot have been satisfied.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.102, 3.303; Hickson, supra.  


ORDER

Service connection for mild peripheral neuritis, right foot, 
onychomycosis involving the right great toenail, and cold 
hypersensitivity, right foot, as residuals of frostbite 
injury of the right foot is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


